Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
	Applicants’ amendment filed February 23, 2022 has not been entered.

Continuation of 3. NOTE:  Claim 126 has been amended. 

In particular, Applicant has amended claim 126 to recite: 
	“wherein each of the plurality of target polynucleotides” in line 5;
“linearly amplifying each of the plurality of target polynucleotides” in line 12; and
“wherein the linear amplification is repeated for 5 to 25 cycles” in line 14. 

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on February 23, 2022 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Applicants' arguments regarding the claims filed May 7, 2021 do not overcome the rejections of record. Therefore, the rejections of record are maintained.

Response to arguments as they relate to the rejection of the claims filed on November 30, 2021.
Maintained Objections/Rejections
Claim Interpretation: The term “ligating the other strand of the first adapter to the first tail” in claim 126 is interpreted to refer to ligating another, separate, first adapter molecule to the same (or a different) adapter molecule comprising a ‘first tail’ (e.g., a second, separate, polyT sequence); to refer to ligating either end of the complementary strand of the first adapter comprising the first tail (e.g., the 3’ end or 5’ end of a double stranded or single-stranded region of the complementary strand); and/or to refer to the ligating the opposite end of the first adapter strand already comprising the ‘first tail’ molecule (e.g., the 3’ or 5’ end) to the first tail molecule (e.g., to form a circular/loop region).

Response to Arguments
Applicant’s arguments filed February 23, 2022 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) the “first tail” and the “first adapter” are two separate molecules and, as shown in a figure presented during the Examiner interview, the term should be interpreted to refer to “ligating the non-overhang strand of the same first adapter to the first tail” (Applicant Remarks, pg. 6, first full paragraph).
Regarding (a), although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). It is noted that the figure presented by Applicant is not part of the claims filed 11-30-2021. The Examiner suggests that Applicant amend the claims to recite, for example, “ligating the non-overhang strand of the same first adapter to the first tail”.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 126, 127 and 133-140 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 133 is maintained as being indefinite for the recitation of the terms “one or two types of nucleotides” and “two types of nucleotides” because it is unclear as to what “types of nucleotides” are encompassed by the claim language given that claim 133 recites that the “one or two types of nucleotides” selected from the group consisting of A, C, T, G, or U can be the same or different, same, it is unclear how they are also different types and, thus, the metes and bounds of the claim cannot be determined.

Response to Arguments
Applicant’s arguments filed February 23, 2022 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) the rejection should be withdrawn because claims 133 recites “wherein the two types of nucleotides are selected from the group consisting of DNA bases A, T, G and C, wherein the two types of nucleotides in the pool are present in the same or different amounts” (Applicant Remarks, pg. 7, second and third full paragraphs).
Regarding (a), the Examiner respectfully notes that it is unclear whether the term “two types of nucleotides” refers, for example, to “A” as one type of nucleotide and “T” as another type of nucleotide; or whether the term refers to “A” is one type of nucleotide, and a modified “A” (e.g., methylated, glycosylate, thiolated, deprotected, etc.) as another type of nucleotide. Thus, the claims remain rejected for the reasons of record. The Examiner suggests that Applicant amend the claim to recite, for example, “a poly-A, poly-C, poly-C/T tail”.

Therefore, claims 126, 127 and 133-140 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639